DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See Section 11 of this office action.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 12/28/2020, with respect to the objections/rejections specified below have been fully considered and are considered to be persuasive.
Drawings
	Examiner notes that the Applicant has corrected the previously noted deficiencies of Figs. 10, 11, 13, and 14 by submitting replacement drawing sheets, and therefore the objections to Figs. 10, 11, 13, and 14 have been withdrawn.
 	Examiner further acknowledges, regarding reference characters 136a, 136b (collectively, 136), and 150a, 150b (collectively, 150) in Fig. 8 that the structure of the U-shaped arms as shown in a top perspective view clearly illustrates the top portion (150) of the U-shaped arms (136) and that one of ordinary skill in the art would understand this distinction by reading the specification. The objection to Fig. 8 therefore, has been withdrawn.

Specification
	The Examiner acknowledges that the disclosure has been sufficiently corrected, therefore the objection to the disclosure has been withdrawn.
Claim Objections
	The Examiner acknowledges that Claim 1 has been amended to overcome the informalities noted in the previous office action, therefore the objection to Claim 1 has been withdrawn.
Claim Interpretation Under 35 U.S.C. 112(f)
	The Examiner acknowledges that the amendment to Claim 8, replacing “mounting modules” with “modular mounts” overcomes the previous invocation of 35 U.S.C. 112(f). Therefore, interpretation of Claim 9 under 112(f) has been withdrawn.
Claim Rejections Under 35 U.S.C. 112(b)
	The Examiner acknowledges that the amendments to Claims 9-11 and 14 have overcome the rejections previously set forth against Claims 9-11, 14, and 19. Therefore, the rejections to these claims have been withdrawn.
Claim Rejections Under 35 U.S.C. 102
	The Examiner acknowledges that the amendments made to Claim 1 have overcome the rejections previously set forth against Claims 1, 2, and 8 under 35 U.S.C. 102. Schneider et al. (US 2018/0304052 A1) fails to disclose that “the proximal section includes a coupling mechanism and is pivotably coupled to a first coupling mechanism of the intermediate section, wherein a portion of one of the coupling mechanisms of the proximal section and the first coupling mechanism of the intermediate section passes through an aperture of the other one of the coupling mechanism of the proximal section 
Claim Rejections Under 35 U.S.C. 103
	The Examiner acknowledges that the amendments made to Claim 1 have overcome the rejections previously set forth against Claims 3, 4, and 12 under 35 U.S.C. 103. Since Schneider et al. (US 2018/0304052 A1) fails to anticipate the limitations as stated above, in Section 9 of this office action, Schneider et al. further fails to render the limitations of Claims 3, 4, and 12 obvious in view of Fukaya (US 2004/0034384 A1). In light of this amendment, the rejections set forth against Claims 3, 4, and 12 are therefore withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0304052 A1) in view of Boyle (US 2003/0042186 A1).
With respect to Claim 14, Schneider et al. discloses a balloon catheter (100 in Fig. 1) comprising a catheter shaft (2 in Fig. 5), an inflatable balloon (4 in Fig. 4) secured to a distal portion of the catheter shaft (paragraph 31), an expandable frame (Fig. 4) disposed over the balloon (paragraph 30), the expandable frame comprising a first collar (12) positioned at a first end of the balloon, a second collar (14) positioned at a second end of the balloon, a plurality of struts (10) extending between the first collar and the second collar, the plurality of struts including a proximal end region (first angled region), a distal end region (second angled region), and an intermediate region (middle flat region with cutting elements) disposed therebetween (Fig. 4), at least one cutting member (16) coupled to each strut of the plurality of struts wherein the intermediate region is pivotably coupled to the proximal end region and pivotably coupled to the distal end region. The Schneider et al. reference discloses a “bend” at the junction between the angled sections and the middle flat section (paragraph 36) which allows each region to pivot with respect to one another for the frame to assume its expanded position. Schneider et al. further discloses that the first collar includes a portion fixedly secured to the catheter and the second collar includes a portion axially slidable relative to the catheter shaft (paragraph 35). However, Schneider et al. fails to disclose that the second collar is monolithic and has a first end region, a second end region, and an intermediate region positioned between the first end region and the second end region, the intermediate region having a helical cut extending through a sidewall thereof.
	In an analogous art, Boyle teaches a monolithic collar (32 in Fig. 7) having a first end region (42), a second end region (36), and an intermediate region (38) positioned between the first end region and the second end region, the intermediate region having a helical cut extending through a sidewall thereof (paragraph 89).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Schneider et al. disclosure to incorporate the teachings of Boyle by including a monolithic collar having a first end region, a second end region, and an intermediate region positioned between the first end region and the second end region, the intermediate region having a helical cut extending through a sidewall thereof. One of ordinary skill in the art would have been motivated to perform this modification in order to dampen any shockwaves that may travel through the instrument upon deployment or during delivery to avoid causing trauma to the vessel of the patient (paragraph 92).
With respect to claim 15, Schneider et al. further discloses that each strut of the plurality of struts comprises a monolithic structure (Figs. 2A and 2B). As shown in the figures, each strut is structurally attached via the two collars and can be seen to be of a singular build. Therefore, claim 15 is also rendered obvious.
With respect to claim 19, Schneider et al. further teaches that the ends of the plurality of struts (10 in Fig. 4) are affixed to second collar (12). However, since Schneider fails to disclose that the second collar comprises a second end region, Schneider et al. also fails to disclose that the plurality of struts are affixed to the second end region of the collar.
	Boyle further teaches that the ends of the plurality of struts (28 in Fig. 7) are affixed to the second end region (36). It would have been obvious to have combined the Schneider et al. disclosure with the Boyle reference to substitute the collar of Boyle for the reasons stated above in Section 16. Therefore, claim 19 is also rendered obvious.
Allowable Subject Matter
Claims 17-18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771        

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771